—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 3, 1997, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that he was prejudiced by the late disclosure of certain Rosario material and that the court erred in failing to declare a mistrial based upon the delay (see, CPL 470.05 [2]; People v Kane, 85 NY2d 1024, 1027; People v Rogelio, 79 NY2d 843; People v Vanegas, 243 AD2d 261, 262). In any event, reversal is not warranted since the defendant had a meaningful opportunity to use the material (see, People v Banch, 80 NY2d 610; People v Perez, 65 NY2d 154, 159; People v Farner, 234 AD2d 561; People v Williams, 229 AD2d 603, 604).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.